

115 HR 4567 RS: DHS Overseas Personnel Enhancement Act of 2017
U.S. House of Representatives
2018-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 548115th CONGRESS2d SessionH. R. 4567[Report No. 115–308]IN THE SENATE OF THE UNITED STATESJanuary 11, 2018Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsJuly 30, 2018Reported by Mr. Johnson, without amendmentAN ACTTo require a Department of Homeland Security overseas personnel enhancement plan, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the DHS Overseas Personnel Enhancement Act of 2017. 2.Overseas personnel briefing (a)In generalNot later than 90 days after submission of the comprehensive 3-year strategy required under section 1910 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) and every 180 days thereafter, the Secretary of Homeland Security shall brief the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate regarding Department of Homeland Security personnel with primary duties that take place outside of the United States.
 (b)RequirementsThe briefing required under subsection (a) shall include the following: (1)A detailed summary of each type of personnel position with primary duties that take place outside of the United States and how each such position contributes to the Department of Homeland Security’s counterterrorism mission.
 (2)Information related to how the geographic and regional placement of such positions contributes to the Department’s counterterrorism mission.
 (3)Information related to the position-specific training received by such personnel before and during placement at a foreign location.
 (4)Challenges that may impede the communication of counterterrorism information between Department personnel at foreign locations and Department entities in the United States, including technical, resource, and administrative challenges.
 (5)The status of efforts to implement the strategy referred to in subsection (a). (6)The status of efforts (beginning with the second briefing required under this section) to implement the enhancement plan under section 3.
				3.Overseas personnel enhancement plan
 (a)In generalNot later than 90 days after the briefing required under section 2, the Secretary shall submit to the Committee on Homeland Security of the House and the Committee on Homeland Security and Governmental Affairs of the Senate a plan to enhance the effectiveness of Department of Homeland Security personnel at foreign locations.
 (b)Plan requirementsThe plan referred to in subsection (a) shall include proposals to— (1)improve efforts of Department of Homeland Security personnel at foreign locations, as necessary, for purposes of providing foreign partner capacity development and furthering the Department’s counterterrorism mission;
 (2)as appropriate, redeploy Department personnel to respond to changing threats to the United States; (3)enhance collaboration among Department personnel at foreign locations, other Federal personnel at foreign locations, and foreign partners;
 (4)improve the communication of counterterrorism information between Department personnel at foreign locations and Department entities in the United States, including to address technical, resource, and administrative challenges; and
 (5)maintain practices to guard against counter-espionage threats associated with Department personnel. 4.TerminationThe briefing requirement under section 2 shall terminate on the date that is 4 years after the submission of the strategy referred to in such section.July 30, 2018Reported without amendment